Citation Nr: 1612970	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the left leg and or knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision that denied a petition to reopen a claim of entitlement to service connection for arthritis of the left leg which had been previously denied in a June 2004 Board decision that was affirmed by the United States Court of Appeals for Veterans Claims in April 2007.  In a June 2014 decision, the Board (1) found that new and material evidence had been presented to reopen the claim of entitlement to service connection for arthritis of the left leg and (2) remanded the claim of entitlement to service connection for arthritis of the left leg and or knee to the Agency of Original Jurisdiction (AOJ).  Subsequent to the 2014 Board decision, the AOJ continued the denial of the appeal in a Supplemental Statement of the Case (SSOC) issued in October 2014.  The matter has been returned to the Board for appellate review.  

In September 2013 and September 2014, the Veteran testified at Travel Board hearings conducted in New Orleans, Louisiana, before two different Veterans Law Judges (VLJs).  Transcripts of those hearings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  In these cases, a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  At his September 2014 hearing, the Veteran, who was accompanied by his accredited representative, was notified by the presiding VLJ that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  The Veteran responded, as reflected in the hearing transcript, that he did not want a hearing with a third Judge as to the matter that is the subject of this appeal.  He stated he was waiving his right to an additional third hearing.  See September 2014 Board hearing transcript, p. 5.  Therefore, an additional hearing is not needed.  A third VLJ has been added to create the required three judge panel.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for VA examination scheduled in June 2014 in connection with this claim.  The examination was scheduled subsequent to the June 2014 Board decision ordering a medical opinion to determine whether there is current arthritis of the left leg and or knee that is a result of either the Veteran's military service or his service-connected tibia fracture residuals.  The Board observed seemingly conflicting evidence included an August 2005 favorable yet unsupported opinion from Robert W. McCord, M.D., Ph.D., in contrast with a November 2007 X-ray of the left leg and knee showing only old fracture and some mild bony spurring seen on the patella.  Because the Veteran failed to report for examination, the claim was denied in the SSOC issued in October 2014.  

At his September 2014 Board hearing, the Veteran informed the presiding VLJ that he inadvertently missed the June 2014 examination because he was out of town.  He requested that he be allowed to attend another examination.  He further requested that such an examination not be performed by a particular local examiner that he felt was biased against him.  See September 2014 hearing transcript, p. 7.  The Board finds the Veteran's request for rescheduling the examination reasonable under the specific facts of this case.

Under the circumstances, the Board will remand this matter in order to afford the Veteran a VA examination with opinion in connection with this claim.  

The Board notes that Dr. McCord's additional statement in support of the claim, dated and received at VA in September 2014 but not noted or considered in the October 2014 SSOC, should be addressed by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner who has not examined the Veteran previously to determine the nature and the etiology of any current arthritis of the left leg and or knee.  The examiner should determine whether the Veteran has a separate and distinct left leg or knee disability aside from the service-connected residuals of a tibia fracture currently rated as 20 percent disabling, and if so, whether it is at least as likely as not (50 percent or greater probability) that the disability either began during or was otherwise caused by his military service, or if not, whether it is at least as likely as not (50 percent or greater probability) that such separate and distinct disability was caused by or aggravated by the service-connected residuals of a tibia fracture.  In so doing, the examiner should address the 2005 and 2014 statements by Dr. McCord.  A complete rationale should be provided for any opinion expressed.

2.  The Veteran is to be advised that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2015).

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided an SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________________          _______________________________
            BETHANY L. BUCK			            MICHELLE L. KANE
              Veterans Law Judge  			        Veterans Law Judge
        Board of Veterans' Appeals 			   Board of Veterans' Appeals



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



